Citation Nr: 1709330	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  14-27 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability rating, effective February 21, 2011, for the service-connected right ankle disability, including whether the reduction in compensation from 20 to 10 percent was proper. 

2.  Entitlement to restoration of a 10 percent disability rating, effective September 29, 2010, for the service-connected right ankle neuritis, including whether the reduction in compensation from 10 to 0 percent was proper.

3.  Entitlement to a higher initial disability rating in excess of 10 percent for 
service-connected tinnitus. 

4.  Entitlement to a higher initial disability rating in excess of 0 percent for 
service-connected bilateral hearing loss. 

5.  Entitlement to a higher initial disability rating in excess of 70 percent for 
service-connected posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for a low back disorder.  
7.  Entitlement to service connection for a right hip disorder. 

8.  Entitlement to service connection for a right leg disorder. 

9.  Entitlement to service connection for a right knee disorder.  

10.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1980 to July 1984, and from June 1999 to August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the RO in Atlanta, Georgia, which granted service connection for a right ankle disability and assigned a 20 percent initial rating, effective September 18, 2009, granted service connection for right ankle neuritis and assigned a 10 percent initial disability rating , effective September 18, 2009, granted service connection for PTSD and assigned a 70 percent initial disability rating, effective September 18, 2009, and denied service connection for a low back disorder.  A July 2011 rating decision granted service connection for tinnitus and assigned a 10 percent initial disability rating, effective December 9, 2009, granted service connection for bilateral hearing loss and assigned a 0 percent initial disability rating, effective December 9, 2009, decreased the disability rating for the service-connected right ankle disability from 20 percent to 10 percent, effective February 21, 2011, decreased the disability rating for the service-connected right ankle neuritis from 10 percent to 0 percent, effective September 29, 2010, denied service connection for right hip, leg, and knee disorders, and denied TDIU.  

In a letter dated August 22, 2016, the representative requested an additional 90 day extension.  A September 2016 VA letter reflects that the extension request was granted.  In a letter received by VA on December 7, 2016, the representative requested an additional 90 day extension, which was subsequently granted.  Neither the representative nor the Veteran has submitted any evidence since the initial August 2016 extension request.  

The issues of service connection for a low back and right hip, leg, and knee disorders, a higher initial rating in excess of 0 percent for bilateral hearing loss, a higher initial rating in excess of 70 percent for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2011 rating decision, the RO implemented a reduction to 10 percent disabling for the service-connected right ankle disability, effective February 21, 2011 (the date of the most recent VA examination), on the basis that the right ankle disability did not more nearly approximate symptoms of marked limitation of ankle motion.  

2.  The July 2011 rating decision did not reduce the Veteran's overall level of compensation and the 20 percent disability rating for the right ankle disability had not been in effect for more than five years.

3.  The evidence of record does not show improvement in the service-connected right ankle disability.

4.  In a July 2011 rating decision, the RO implemented a reduction to 0 percent disabling for the service-connected right ankle neuritis, effective September 29, 2010 (the date of the most recent VA examination), on the basis that the right ankle neuritis did not more nearly approximate symptoms of mild incomplete paralysis of the tibial nerve.  

5.  The July 2011 rating decision did not reduce the Veteran's overall level of compensation and the 10 percent disability rating for the right ankle neuritis had not been in effect for more than five years.

6.  The evidence of record does not show improvement in the service-connected right ankle neuritis.  

7.  For the entire initial rating period on appeal from December 9, 2009, the service-connected tinnitus has been assigned the maximum 10 percent schedular rating available under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent rating for the service-connected right ankle disability, effective February 21, 2011, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5284 (2016).

2.  The criteria for restoration of a 10 percent rating for the service-connected right ankle neuritis, effective September 29, 2010, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8624 (2016).


3.  There is no legal basis for the assignment of a disability rating in excess of 
10 percent for tinnitus for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Board is restoring the 20 percent disability rating for the service-connected right ankle disability and the 10 percent disability rating for the service-connected right ankle neuritis; therefore, no discussion of VA's duty to notify and to assist is necessary.

As the initial tinnitus rating issue on appeal arise from disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of a notice of disagreement).  In addition, because the law, and not the facts, is dispositive of the tinnitus rating issue on appeal, duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Propriety of Reductions for Right Ankle Disabilities

In a January 2010 rating decision, the RO assigned a 20 percent initial disability rating for the right ankle disability based on symptoms more nearly approximating marked limitation of motion of the ankle, and assigned a 10 percent initial disability rating for right ankle neuritis based on symptoms more nearly approximating mild nerve damage, each effective September 18, 2009.  In a July 2011 rating decision, the RO implemented a reduction to 10 percent disabling for the right ankle disability, effective February 21, 2011, and reduced the right ankle neuritis rating to 
0 percent disabling, effective September 29, 2010. 

As a general rule, VA must abide by specific procedural protections that apply when a veteran's rating is reduced.  38 C.F.R. § 3.105(e) (2016).  However, in Stelzel v. Mansfield, 508 F.3d 1345, 1349 (2007), the Federal Circuit held that the 60 day notice provision contained in 38 U.S.C.A. § 3012(b)(6) (which was previously the controlling statute of 38 C.F.R. § 3.105) was not required if the overall disability was not reduced.  In other words, where, through VA adjudication, there is a reduction in rating for one service-connected disability, but the total level of payable compensation remains the same, then the due process provisions 38 C.F.R. § 3.105(e) do not apply.  See also VAOPGCPREC 71-91.  In this case, the July 2011 rating decision that implemented the rating reductions did not reduce the overall level of compensation - the Veteran had a combined disability rating of 80 percent before and after the reduction in July 2011; therefore, the procedural requirements of 38 C.F.R. § 3.105(e) are inapplicable.

While the procedural protections of 38 U.S.C.A. § 5112 and 38 C.F.R. § 3.105(e) do not apply in this case, the standards for effectuating a reduction based on improvement are applicable, as set forth in 38 C.F.R. § 3.344.  Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be rated actually improved.  38 C.F.R. § 3.951(a) (2016).  

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).

However, for other disabilities that are likely to improve, that is, disabilities for which a rating has been in effect for less than five years, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2016).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations. In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21. 

In this case, the 20 percent disability rating for the service-connected right ankle disability and the 10 percent rating for the service-connected right ankle neuritis was in effect for less than five years.  Accordingly, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) do not apply.  Rather, in regards to disability ratings in effect for less than five years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).  The RO reduced the disability ratings based on the results of September 2010 and February 2011 VA examinations.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 
281-282.  However, post-reduction evidence may not be used to justify an improper reduction.

In considering the propriety of a reduction in this case, a review of the rules for establishing disability ratings is appropriate.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.   § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  

Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.    

For the entire appeal period, the right ankle disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, and the right ankle neuritis has been rated under 38 C.F.R 4.124a, Diagnostic Code 8624.  As to the right ankle disability, under Diagnostic Code 5271, for limitation of motion of the ankle a 10 percent rating is warranted where there is moderate limitation of ankle motion and a 
20 percent maximum rating is warranted where there is marked limitation of ankle motion.  38 C.F.R. § 4.71a.  Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

As to right ankle neuritis, under Diagnostic Code 8624, neuritis of the internal popliteal nerve (tibial) is rated as incomplete paralysis.  Disability ratings of 10, 20, and 30 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the tibial nerve.  A disability rating of 40 percent is warranted for complete paralysis of the tibial nerve.  38 C.F.R. § 4.124a.  
Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran was previously assigned a 20 percent disability rating for the service-connected right ankle disability, effective February 21, 2011, and a 10 percent disability rating for right ankle neuritis.  The 20 and 10 percent ratings were assigned primarily based upon a December 2009 VA examination report.  At the December 2009 VA examination, the Veteran reported increased right ankle pain, which radiated, occasional stiffness, decreased range of motion of the right ankle, and flare-ups approximately one to two times per month, aggravated by physical activity.  Upon physical examination, range of motion testing reflects dorsiflexion to 10 degrees and plantar flexion to 25 degrees.  The December 2009 VA examiner assessed pain, instability, stiffness, weakness, decreased sensation in the right foot, and permanent nerve damage.  The December 2009 VA examiner did not discern incoordination, episodes of dislocation or subluxation, effusion, or locking episodes.  The December 2009 VA examiner also assessed mild flare-ups, a normal gait, and opined that the Veteran could expect additional loss of range of motion as to the right ankle. 

The July 2011 reduction to 10 percent for the right ankle and 0 percent for right ankle neuritis appear to be based primarily on findings reported at the September 2010 and February 2011 VA examinations.  As to right ankle neuritis, at the September 2010 VA examination, the Veteran reported right foot pain as a 4 on the 1-10 pain scale and tingling, anesthesia, and numbness each as a 9 on the
1-10 scale, which impacted weight-bearing, sports, and prolonged walking.  The September 2010 VA examiner assessed an intact sensory examination and noted that there was no change in diagnosis.  As to the right ankle disability, the September 2010 and February 2011VA examination reports each reflect dorsiflexion to 20 degrees and plantar flexion to 45 degrees with the February 2011 VA examiner assessing pain.  The September 2010 and February 2011 VA examiners did not discern edema, instability, abnormal movement, effusion, weakness, or tenderness.

Based on the above, the Board finds that improvement in either the right ankle or as to the right ankle neuritis has not been shown have occurred.  38 U.S.C.A. § 1155.  The Veteran was originally assigned the 20 percent disability rating for the right ankle based on symptoms more nearly approximating marked limitation of motion, including pain, instability, stiffness, and weakness with the December 2009 VA examiner assessing likely additional loss of range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  In addition, the Veteran was originally assigned the 
10 percent disability rating for right ankle neuritis based on symptoms more nearly approximating decreased sensation in the right foot, to include nerve damage.  See 38 C.F.R 4.124a, Diagnostic Code 8624; see also December 2009 VA examination report.  

The evidence does not show improvement in the disabilities, which is required before a disability rating can be reduced.  38 U.S.C.A. § 1155.  While the September 2010 and February 2011 VA examination reports (the evidence available to the RO at the time the reductions were effectuated) reflect some improvement of the right ankle disability and the right ankle neuritis, the December 2009 VA examiner specifically considered additional functional loss of the right ankle due to pain and weakness beyond that reflected on range of motion measurements, which the Board finds to be highly probative.  See DeLuca, 8 Vet. App. 202.  In addition, the December 2009 VA examiner assessed permanent right ankle nerve damage with decreased sensation in the right foot.  By necessary logical inference, such evidence suggests a lack of improvement of the ankle disability.  

In sum, the overall weight of the evidence does not show improvement in either the service-connected right ankle disability or right ankle neuritis.  Based on the above, the Board cannot conclude that the weight of the evidence shows improvement in the right ankle disability or right ankle neuritis that is reasonably certain to be maintained under the ordinary conditions of life and work.  See 38 C.F.R. § 3.344; Brown v. Brown, 5 Vet. App. 413 (1993) (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344 , that a rating reduction is warranted).  Accordingly, the Veteran is entitled to restoration of the 20 percent rating for the service-connected right ankle disability and the 
10 percent rating for the service-connected right ankle neuritis.   

Higher Initial Rating for Tinnitus 

The Veteran contends generally that the symptoms and impairment of service-connected tinnitus warrant a rating in excess of 10 percent for the entire rating period on appeal.  See June 2012 notice of disagreement.  

Tinnitus is rated under Diagnostic 6260, which provides a 10 percent maximum disability rating for recurrent tinnitus.  38 C.F.R. § 4.87.  Note (2) further explains that the Board must assign only a single rating for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  The Federal Circuit affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the Court had erred in not deferring to VA's interpretation. 

In view of the foregoing, the Board concludes that the regulations preclude a schedular rating in excess of a single 10 percent rating for tinnitus; therefore, the Veteran's claim for a disability rating greater than 10 percent for tinnitus must be denied under Diagnostic Code 6260, Note 2.  38 C.F.R. § 4.87.  As disposition of this issue is based on the law and not the facts of the case, the issue must be denied based on a lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 430.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the tinnitus disability under 38 C.F.R. § 3.321(b)(1) (2016).  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  The Rating Schedule clearly addresses all degrees of recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Diagnostic Code, Note (2).  As the Rating Schedule contemplates all aspects of the Veteran's tinnitus and requires a single 10 percent rating for such a disability, the Board finds that referral for extraschedular consideration is not warranted for the service-connected tinnitus.

The Board notes that under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  The Veteran's service-connected disabilities include tinnitus, bilateral hearing loss, PTSD, a right ankle disability, and right ankle neuritis.  

Comparing the Veteran's disability level and symptomatology of tinnitus to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is adequate.  Absent any exceptional factors associated with the right and left ears, the 
Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The reduction of a 20 percent disability rating for the service-connected right ankle disability was not proper, and restoration of the 20 percent rating from February 21, 2011 is granted.

The reduction of a 10 percent disability rating for the service-connected right ankle neuritis was not proper, and restoration of the 10 percent rating from September 29, 2010 is granted.

A disability rating in excess of 10 percent for service-connected tinnitus for the entire rating period on appeal from December 9, 2009 is denied.





REMAND

Outstanding Treatment Records
	 
VA Treatment Records 

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A; 38 C.F.R. § 3.159(c).  In this case, VA treatment records from 2009 and 2010 reflect VA examiners have treated the Veteran at the Portland VA Medical Center for various disorders; however, there is no indication that all the VA treatment records, to include Portland VA Medical Center records, have been obtained or requested, to include VA treatment records since 2010.  On remand, all VA treatment records, to include Portland VA Medical Center records, should be obtained and associated with the Virtual VA electronic claims file.  
Private Treatment Records 

In a statement received by VA in December 2009, the Veteran wrote that he had received private treatment for the claimed low back disorder from Dr. D.H. from 1985 to 1992, treatment from the Providence Medical Center from 1991 to 1992, and treatment from Dr. H.Y. from 2008 to 2009.  A May 2010 statement reflects that Dr. D.H. no longer had the Veteran's records; however, it does not appear as though VA has attempted to obtain private treatment records from either the Providence Medical Center or Dr. H.Y.  On remand the AOJ should attempt to obtain any outstanding private treatment records. 

Service Connection for Low Back Disorder

The Veteran has not received a VA examination as to the issue of service connection for a low back disorder.  VA must afford a veteran an examination and/or obtain an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Veteran contends that a low back disorder had its onset during service.  December 2009 and April 2010 statements reflect that the Veteran wrote that a back disorder was due to in-service parachuting, which also resulted in the service-connected right ankle disability.  

An August 1982 service treatment record reflects that the Veteran reported lower back pain prior to a "jump."  The August 1982 service examiner noted the back was injured by a jump and assessed pulled/strained muscles.  June 1981 and August 1982 service treatment records reflect that the Veteran reported lower back pain, with the August 1982 service examiner noting a history of a jump injury.  A separate August 1982 service treatment record reflects that the Veteran reported lower back pain and denied any trauma or injury to the back, which the August 1982 service examiner assessed as chronic lower back pain.  A June 1984 report of medical examination reflects that the back was clinically evaluated as normal.  For these reasons, a remand for a VA medical examination with a medical opinion is needed.

Accordingly, the issues of service connection for a low back disorder, service connection for right hip, leg, and knee disorders, a higher initial rating in excess of 0 percent for bilateral hearing loss, a higher initial rating in excess of 70 percent for PTSD, and entitlement to a TDIU are REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide the appropriate release to obtain the outstanding private treatment records held by Providence Medical Center in Portland, Oregon, and Dr. H.Y. in Vancouver, Washington.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to treatment of the claimed low back disorder, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the record all VA treatment (medical) records pertaining to the treatment of the claimed low back and right knee, hip, and leg disorders, as well as the service-connected PTSD and bilateral hearing loss, not already of record.  

3.  Schedule a VA examination to assist in determining the etiology of the claimed low back disorder.  All indicated tests and studies should be conducted.  The examiner should diagnose all back disorders.  The examiner should review the claims folder and then offer the following opinions with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that each current back disorder was incurred in or caused by active service?  In rendering this opinion, the VA examiner should address whether any diagnosed back disorder is due to, or consistent with, the Veteran's reported history of back injury as a result of a parachute jump. 

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation. 

4.  After all development has been completed, the AOJ should readjudicate the issues of service connection for a low back disorder, service connection for right hip, leg, and knee disorders, a higher initial rating in excess of 
0 percent for bilateral hearing loss, a higher initial rating in excess of 70 percent for PTSD, and entitlement to a TDIU.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


